SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 THROUGH March, 2011 (Commission File No. 1-32826) TAM S.A. (Exact name of Registrant as specified in its Charter) Av. Jurandir, 856  Lote 4, 1° andar 04072-000 São Paulo, São Paulo Federative Republic of Brazil (Address of Regristrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): We achieved our target of maximizing RASK in the domestic market Domestic yield increased high single digit compared to previous month São Paulo, March 17, 2011  (BM&FBOVESPA: TAMM4, NYSE: TAM). Brazilian National Civil Aviation Agency (ANAC) disclosed today the operational data for the month of February 2011. Domestic market In the domestic market, which includes Pantanals data, we achieved a demand growth (in RPK) of 1.5%, combined with an increase of 11.6% in the supply (in ASKs), compared with February 2010, which led to an decrease in the load factor of 6.2 p.p. to 62.8%. The market share in the domestic market was 39.6%. This numbers reflects the seasonal decrease of leisure passengers, emphasized by the carnival that took place in March this year, impacting the load factor reduction. Moreover, the strong mix of business passengers in February provided a strong yield recovery, resulting in the achievement of our target of maximizing RASK (revenue per available seat kilometer), which increased over the previous month for the second consecutive month. International market In the international market, compared to the same month last year, we saw a rise of 11.6% in demand with an 12.1% increase in supply resulting in a decrease of 0.3 p.p. in load factor reaching 77.2%. Our market share among Brazilian carriers in February was 85.9%. In the international market, we recorded a slight reduction in yield and RASK in dollar compared to the previous month. This figures are aligned with our expectations and the demand of passengers traveling between Brazil and abroad remained strong. 2011 Guidance We are confident in the market potential and we reiterate our estimates of supply growth, also we still believe that we will end the year with an average load factor of 83% in the international market and between 67.5% and 70% in the domestic market. Tables See below our operating data for the month of February: February February Var. % January Var. % Domestic Market YoY MoM TAM ASK (millions)  Supply 3.666 3.285 11,6% 4.187 -12,4% RPK (millions)  Demand 2.303 2.268 1,5% 3.312 -30,5% Load Factor 62,8% 69,0% -6,2 p.p. 79,1% -16,3 p.p. Market share 39,6% 42,6% -3,0 p.p. 43,4% -3,8 p.p. February February Var. % January Var. % International Market YoY MoM TAM ASK (millions)  Supply 2.134 1.904 12,1% 2.370 -9,9% RPK (millions)  Demand 1.647 1.476 11,6% 1.926 -14,5% Load Factor 77,2% 77,5% -0,3 p.p. 81,3% -4,1 p.p. Market share 85,9% 86,3% -0,4 p.p. 85,2% 0,7 p.p. Contacts Investor Relations: Marco Antonio Bologna (CEO TAM S.A) Líbano Miranda Barroso (CEO TAM Airlines and Investor Relations Director TAM S.A) Jorge Bonduki Helito (IR Manager) Marcus Vinicius Rojo Rodrigues (IR) Suzana Michelin Ramos (IR) Tel.: (11) 5582-9715 Fax: (11) 5582-8149 invest@tam.com.br www.tam.com.br/ir Press Agency Contact: Phone.: (55) (11) 5582-9748/7441/7442/8795 Cel. (55) (11) 8644-0128 tamimprensa@tam.com.br www.taminforma.com.br About TAM: (www.tam.com.br) We operate direct flights to 51 cities in Brazil and 18 cities in South America, the United States and Europe. Through agreements with companies in Brazil and abroad, our network encompasses a further 89 airports in Brazil and 87 international destinations, including Asia. In February 2011 our market share was 39.6%, and is also the country's leading player among Brazilian airlines that operate international routes, with 85.9% market share With the largest passenger aircraft fleet in the country (152 aircraft), we offer customer service marked by our Spirit to Serve and seeks to make air travel more accessible to the general public. We were the first Brazilian airline to offer a loyalty program, TAM Fidelidade, which has already issued 13 million tickets in exchange for points and is part of the Multiplus network, which today has 8 million members. Member of Star Alliance  the world's largest airline alliance  since May 2010, we are part of a network with 1,160 destinations in 181 countries. Forward-looking statements: This notice may contain forward-looking statements. These estimates merely reflect the expectations of the Companys management, and involve risks and uncertainties. The Company is not responsible for investment operations or decisions taken based on information contained in this release. These estimates are subject to changes without prior notice. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:March 17, 2011 TAM S.A. By: /
